DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Resolving the level of ordinary skill in the pertinent art, someone of ordinary skill in the pertinent art of the instant application is believed to be a person having at least a PhD in geophysics and either a mechanical or electrical engineering degree with multiple years of experience in the instant applications field of endeavor. Applicants own indicia of skill in the art 

Claims 1-12, 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 5,973,995) in view of Fleure (US 8416640 B2).

Regarding claim 1, Walker teaches selecting a number n of source arrays to create the multi-source. (Col.1, lines 19-21, Col.2, lines 42-50, Fig.2-Fig.6, “Sources”) 

Further regarding claim 1, Walker teaches selecting a number m of sub-arrays for each source array, each sub-array having a plurality of source elements. (Col.1, lines 19-21, Col.2, lines 42-50, Col.4, lines 33-40, Fig.2-Fig.6, “Sources”)

Further regarding claim 1, Walker teaches imposing a distance D between any two adjacent source arrays of the multi- source. (Col.1, lines 41-48, 59-63, Col.5, lines 6-9)

Further regarding claim 1, Walker teaches selecting source elements from at least six different sub-arrays of the n source arrays to create the hexa-source. (Col.1, lines 19-21, Col.4, lines 33-40) Walker discloses “ The sources 6 typically comprise two or three sub arrays, each comprising six to ten air guns”, henceforth someone having ordinary skill in the art would be easily able to create the above mentioned hexa-source from the sub-arrays and air guns since the mentioned hexa-source is merely a form of design choice. 

Further regarding claim 1, Walker teaches calculating and imposing a distance d between any two adjacent sub-arrays of a same source array among the n source. (Col.1, lines 41-48, 59-63, Col.4, lines 12-18, Col.5, lines 6-9) 

Walker does not explicitly teach first bins and second bins associated with the first and second seismic acquired using the multi-source and the hexa-source, respectively, are interleaved.

Fleure, in the same field of endeavor teaches first bins and second bins associated with the first and second seismic datasets respectively are interleaved. (Col.6, lines 51-60, Fig.9) Fleure discloses a first and second survey pattern (first and second seismic datasets and associated bins) which are the areas being seismic surveyed and having datasets collected. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker to incorporate first bins and second bins associated with the first and second seismic datasets respectively are interleaved as taught by Fleure in order to optimize coverage. 

Further regarding claim 1, Walker teaches firing the multi-source to acquire the first dataset, and firing the hexa-source to acquire the second dataset. (Col.1, lines 19-21, Col.2, lines 42-50, Col.4, lines 8-11, 55-61, Fig.5-Fig.6)

Further regarding claim 1, Walker teaches wherein the first bins and the second bins are defined on a surface of the subsurface and include reflection points associated with traces of the first and of the second seismic dataset, respectively. (Col.1, lines 25-48, Col.5, lines 5-11, Abstract, Claim.1)


Regarding claim 2, Walker teaches wherein each of n and m is equal to or larger than 2. (Col.1, lines 19-21, Col.4, lines 38-40, Fig.2-Fig.4) The examiners interpretation of this claim is that there are 2 or more source and sub-source arrays.

Regarding claim 3, Walker teaches wherein the first seismic dataset is used to image deep targets in the subsurface and the second seismic dataset is used to image shallow targets in the subsurface. (Col.2, lines 42-50)

Regarding claim 4, Walker teaches wherein n is 2 and m is 3 or n is 3 and m is 2. (Fig.2, 14 and 16, Col.1, lines 19-21)

Regarding claim 5, Walker teaches wherein the step of calculating further comprises: calculating a distance between two adjacent sub-arrays that belong to different source arrays based on a streamer separation distance. (Col.1, lines 59-63, Col.4, lines 12-18, Fig.2-Fig.4)

Regarding claim 6, Walker teaches wherein the source elements of all the sub-arrays form a set of source elements, the multi-source uses a first subset of the set of source elements and the hexa-source uses a second subset of the set of source elements, selected from six sub-arrays. (Col.1, lines 19-24, Col.4, lines 8-11, Fig.1-Fig.4)

Regarding claim 7, Walker teaches wherein an intersection of the first subset and the second subset is zero. (Col.4, lines 33-40, Fig.1-Fig.4) Examiner interprets the applicant is referring to no intersection of the first and second subsets and henceforth is anticipated by Walker because Walker discloses in Fig.1-Fig.4 no intersection for the subsets.

Regarding claim 8, Walker teaches wherein a union of the first subset and the second 

Regarding claim 9, Walker teaches wherein a union of the first subset and the second subset is less than the set of source elements. (Col.1, lines 19-21, Col.4, lines 33-40, Fig.1-Fig.4)

Regarding claim 10, Walker teaches wherein an intersection of the first subset and the second subset is non zero. (Abstract, Col.1, lines 19-24, Fig.3-Fig.4) Walker discloses that the first seismic array (first subset) and the second seismic array (second subset) share common physical parts (source elements).

Regarding claim 11, Walker teaches the invention as claimed but does not explicitly teach wherein the first bins and the second bins are interleaved with no space in-between.
Fleure, in the same field of endeavor teaches wherein the first bins (first survey pattern) and the second bins (second survey pattern) are interleaved with no space in-between. (Col.6, lines 52-60, Fig.9, 44, 44a) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker to incorporate the first bins and the second bins are interleaved with no space in-between as taught by Fleure in order to optimize coverage.

Regarding claim 12, Walker teaches wherein the source elements of the hexa-source are located at a depth smaller than a depth of the source elements of the multi-source. (Col.4, lines 26-29, 55-61) Walker discloses “High resolution sources for site surveying are typically towed at depths of less than 4 meters, whereas conventional sources are typically towed at depths of greater than 6 meters”, therefore the hexa-source (high resolution sources) would be located at a smaller depth than the depth of the multi-source (conventional sources). 

Regarding claim 14, Walker teaches wherein the step of firing comprises: firing the hexa-source and firing the multi-source. (Col.4, lines 33-40, Fig.5-Fig.6, Col.1, lines 19-21, Col.4, lines 33-40) Walker does not explicitly teach firing the hexa-source at least twice as often as firing the multi-source, however this is merely a design choose and would easily be in the capabilities of someone of ordinary skill in the art. 

Regarding claim 15, Walker teaches wherein the step of firing comprises: firing the hexa-source six times and firing the multi-source. (Col.4, lines 33-40, Col.5, lines 19-22 Fig.5-Fig.6) Walker discloses that each source comprises an array of sub-elements and these sub-elements are fired at least six times, examiner is interpreting these sub-elements as the hexa-source because each sub-elements array comprises six to ten air guns and therefore someone having ordinary skill in the art would be easily able to select one source element (air guns) from six of the array of sub-elements to create and hexa-source. The examiners interpretation of the hexa-source is that it is made up of six sub-element sources and would have to be fired six times before the multi-source because of these six sub-element sources that are used to create the hexa-source, henceforth it is inherent that the hexa-source must be fired six times before the multisource based on the six sub-elements that comprise the hexa-source. 

Regarding claim 18, Walker teaches a number n of source arrays that constitute a multi-source, wherein any two adjacent source arrays of the multi-source are separated by a distance D. (Col.1, lines 19-21, 41-48, 59-63 Col.2, lines 42-50, Fig.2-Fig.6, “Sources”)

Further regarding claim 18, Walker teaches each source array having a number m of sub-arrays, each sub-array having a plurality of source elements and a distance d between any two adjacent sub-arrays of a same source array among the n source arrays is selected. (Col.1, lines 19-21, 41-48, 59-63  Col.2, lines 42-50, Col.4, lines 33-40, Col.5, lines 6-9, Fig.2-Fig.6, “Sources”) Walker does not explicitly teach first bins and second bins associated with the first and second seismic datasets, respectively are interleaved.
Fleure, in the same field of endeavor teaches first bins and second bins associated with the first and second seismic datasets, respectively are interleaved. (Col.6, lines 51-60, Fig.9) Fleure discloses a first and second survey pattern (first and second seismic datasets and associated bins) which are the areas being seismic surveyed and having datasets collected. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker to incorporate first bins and second bins associated with the first and second seismic datasets, respectively are interleaved as taught by Fleure in order to optimize coverage. 

Further regarding claim 18, Walker teaches wherein a hexa-source is made of selected source elements from at least six different sub-arrays of the n source arrays. (Col.1, lines 19-21, Col.4, lines 33-40) Walker discloses “ The sources 6 typically comprise two or three sub arrays, each comprising six to ten air guns”, henceforth someone having 

Further regarding claim 18, Walker teaches first bins and second bins associated with the first and second datasets acquired using the multi-source and the hexa-source, respectively, are defined on a surface of the subsurface and include reflection points associated with traces of the first and of the second seismic dataset, respectively. (Col.1, lines 25-48, Col.5, lines 5-11, Abstract, Claim.1)

Further regarding claim 18, Walker teaches selecting a distance d of first and second bins. (Col.1, lines 41-48, 59-63, Col.4, lines 12-18, Col.5, lines 6-9)

Walker does not explicitly teach first bins and second bins are interleaved. 

Fleure, in the same field of endeavor teaches first bins and second bins are interleaved. (Col.6, lines 51-60, Fig.9) Fleure discloses a first and second survey pattern (first and second seismic datasets and associated bins) which are the areas being seismic surveyed and having datasets collected.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker to incorporate first bins and second bins are interleaved as taught by Fleure in order to optimize coverage. 

Regarding claim 19, Walker teaches a controller configured to fire the multi-source to acquire the first seismic dataset, and to fire the hexa-source to acquire the second seismic dataset. (Col.5, lines 19-22)

Regarding claim 20, Walker teaches wherein all available source elements form a set of source elements, the multi-source uses a first subset of the set of source elements and the hexa-source uses a second subset of the set of source elements. (Col.1, lines 19-21, Col.4, lines 33-40, Col.5, lines 19-22) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Fleure and in further view of Parkes (US 20140340983 A1).

Regarding claim 13, Walker teaches the invention as claimed but doesn’t not explicitly teach wherein an individual volume of each of the source elements of the hexa-source is smaller than 200 cu.in. 
Parkes, in the same field of endeavor teaches wherein an individual volume of each of the source elements (air guns) are smaller than 200 cu.in (Paragraph 27, Table.1). 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker to include wherein an individual volume of each of the source elements (air guns) are smaller than 200 cu.in (Paragraph 27, Table.1) as taught by Parkes in order to allow the hexa-source be fired in short time and more times than the multi-source. 

Claim 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Fleure and in further view of Coste (US 20130333974 A1).

Regarding claim 16, Walker teaches firing hexa-source and multi-source but do not explicitly teach alternately firing the hexa-source and the multi-source, with a shot point 
Coste, in the same field of endeavor teaches alternately firing a high frequency subarrays (hexa-source) and a low frequency sub-array (multi-source), with a shot point interval of the hexa-source that is smaller of a shot point interval for the multi- source. (Paragraph 3, Paragraph 18, Paragraph 26-Paragraph 27, Fig.4-Fig.5) Coste does not explicitly teach that the hexa-source (high frequency subarrays) is smaller but not a multiple of a shot point interval for the multi- source (low frequency sub-array) however not being a multiple is merely design choice and is well in the capability of someone having ordinary skill in the art.  
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker to incorporate alternately firing a high frequency subarrays (hexa-source) and a low frequency sub-array (multi-source), with a shot point interval of the hexa-source that is smaller of a shot point interval for the multi- source as taught by Coste in order to improve high frequency spatial sampling and low frequency content.

Regarding claim 17, Walker in view of Fleure teach firing the hexa-source and multi-source but do not explicitly teach skipping any shot point of the hexa-source when a firing time of the hexa-source at the shot point is less than 500ms before or after a firing time of the multi-source.
Coste, in the same field of endeavor teaches skipping any shot point of the high frequency sub-array (hexa-source) when a firing time of the high frequency sub-array (hexa-source) at the shot point is less than 500ms before or after a firing time of the low 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker in view of Fleure to incorporate skipping any shot point of the high frequency sub-array (hexa-source) when a firing time of the high frequency sub-array (hexa-source) at the shot point is less than  500ms before or after a firing time of the low frequency sub-array (multi-source) as taught by Coste in order to improve high frequency spatial sampling and low frequency content

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Fleure and in further view of Holschuh (US 9,952,341)

Regarding claim 21, Walker teaches a method to select a number n of source arrays of create the multi- source and to select a number m of sub-arrays for each of the n source arrays array, each sub-array having a plurality of source elements. (Col.1, lines 19-21)

Walker does not explicitly teach an interface and a processor connected to the interface.

Further regarding claim 21, Walker teaches to select source elements from at least six different sub-arrays to create the hexa- source. (Col.1, lines 19-21, Col.4, lines 33-40) Walker discloses “ The sources 6 typically comprise two or three sub arrays, each comprising six to ten air guns”, henceforth someone having ordinary skill in the art would be easily able to create the above mentioned hexa-source from the sub-arrays and air guns.

Further regarding claim 21, Walker teaches 310336-681-2/101180firing the multi-source to acquire the first seismic dataset, and fire the hexa-source to acquire the second seismic dataset. (Col.1, lines 19-21, Col.2, lines 42-50, Col.4, lines 55-61, Col.5, lines 19-22, Fig.5-Fig.6)

Further regarding claim 21, Walker teaches wherein the first bins and the second bins are defined on a surface of the subsurface and include reflection points associated with traces of the first and of the second seismic dataset, respectively. (Col.1, lines 25-48, Abstract)

Further regarding claim 21, Walker teaches a method to select a distance D between any two adjacent source arrays of the multi-source and calculate and apply a distance d between any two adjacent sub-arrays of a same source array among the n source arrays. (Col.1, lines 19-21, 41-48, 59-63  Col.2, lines 42-50, Col.4, lines 33-40, Col.5, lines 6-9, Fig.2-Fig.6, “Sources”)

 Walker does not explicitly teach first bins and second bins associated with the first and second seismic datasets, respectively, are interleaved
Fleure, in the same field of endeavor teaches first bins and second bins associated with the first and second seismic datasets, respectively, are interleaved. (Col.6, lines 51-60, Fig.9) Fleure discloses a first and second survey pattern (first and second seismic datasets and bins) which are the areas being seismic surveyed and having datasets collected. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker to incorporate first bins and second bins associated 

Holschuh, in the same field of endeavor teaches teach an interface and a processor connected to the interface. (Fig.4A-Fig.4B, Col.4, line 62- Col.5, line 2) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Walker in view of Fleure to include an interface and a processor connected to the interface as taught by Holschuh in order to load seismic survey data into the system and to configure and monitor the processing of the seismic survey data. 

Response to Arguments
Applicant’s clarification to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (a) and (b) of claims 1-21. Accordingly the rejection has been withdrawn.

Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive. 
Examiner suggests that applicant, to overcome response to arguments to claims 1, 18 and 21 could supply a 1.132 affidavit and/or declaration to support applicant arguments.

Regarding applicants arguments to claims 1, 18 and 21, applicants argues the applied references do not render obvious the hexa-source as claimed, examiner respectfully disagrees. Walker discloses sources 6 that typically comprise two or three subarrays that each comprise six to ten airguns. (See Col.1, lines 19-21) Walker further discloses a method of marine seismic surveying, comprising towing a first seismic array for deep 

Further regarding applicants arguments to claims 1, 18 and 21, applicants argues the applied references do not render obvious the claimed calculating of the distance d between sub-arrays of a same source array so that bins associated with the first and second seismic datasets to be interleaved, examiner respectfully disagrees. Walker teaches a four streamer arrangement cooperating with three sources having a streamer separation of 150 m and a group interval of 12.5 m gives a bin size of 6.25 m "in line" with the travel of the survey vessel and 25 m cross-line (transverse). Since the streamers are cooperating with three sources the sources are cooperating with the hydrophones which all are linked to subarrays the distance is calculated and imposed. Fleure, in the same field of endeavor teaches first bins and second bins associated with the first and second seismic datasets respectively are interleaved. (See Col.6, lines 51-60, Fig.9) Fleure discloses a first and second survey pattern (first and second seismic datasets and associated bins) which are the areas being seismic surveyed and having datasets collected and these patterns are interleaved. Fleure also discloses source distances. (See Col.5, line 44-Col.6, line 17)

Regarding applicants arguments to claims 15 and 16, applicant argues that Walker fails to teach the firing sequence in claim 15, examiner respectfully disagrees. Walker discloses that each source comprises an array of sub-elements and these sub-elements are fired at least six times, these sub-elements would be able to be an obvious hexa-source because each sub-elements array comprises six to ten air guns and therefore it would have been obvious to one having ordinary skill in the art to select one source element (air guns) from six of the array of sub-elements to create and hexa-source. Furthermore walker teaches “The control system for the sources may also require the ability to fire different sources or different elements (airguns and/or sparkers) at different times and/or with different peak powers” (See Col.5, lines 19-22) The hexa-source is made up of six sub-element sources and would have to be fired six times before the multi-source because of these six sub-element sources that are used to create the hexa-source, henceforth it is inherent that the hexa-source must be fired six times before the multisource based on the six sub-elements that comprise the hexa-source. Applicant argues that Coste does not teach the limitations of claim 16, examiner respectfully disagrees. Coste teaches alternately firing a high frequency subarrays (hexa-source) alternatively with a 25m interval and a low frequency sub-array (multi-source) is fired with a 50 m interval. Thus, in some embodiments, the firing interval of the low frequency sub-array (multi-source) may be approximately twice the firing interval of the high frequency sub-array (hexa-source). (See Paragraph 28, Fig.6, Claim 11) Thus the high and low frequency subarrays are fired alternatively with the high frequency subarrays (hexa-source) shot point interval being smaller than the shot point interval of  the low frequency sub-array (multi-source). Coste does not explicitly teaches wherein the high frequency subarrays (hexa-source) is not a multiple of the shot point interval of  the low frequency sub-array (multi-source), however this is merely a case of design choice since . 
Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Godoy (WO 2018067016 A1), Godoy teaches selecting source elements from at least six different sub-arrays of the n source arrays to create the hexa-source. (Abstract, Paragraphs 20-21, 43, Claim 1, Fig.1) Godoy further teaches calculating and imposing a distance d between any two adjacent sub-arrays of a same source array among the n source. (Paragraphs 5, 22, 35, 43, Claim 2) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645